      Case 4:19-cv-00347-MW-MAF Document 62 Filed 06/03/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

HARLEY D. ROOT, JR. and
MELISA D. JOBE,

      Plaintiffs,

v.                                           Case No.: 4:19-CV-00347-MW-MAF

WALT MCNEIL, in his official capacity
as Sheriff of LEON COUNTY; and
WES ROBERTS, in his individual capacity,

     Defendants.
____________________________________/

               STATUS REPORT REGARDING DISCOVERY

      Pursuant to this Court’s Initial Scheduling Order [ECF No. 3] Plaintiff Melisa

D. Jobe and Defendants Walt McNeil and Wes Roberts parties hereby file a status

report regarding discovery, and state:

      1.     Discovery in this matter closed on January 4, 2021. ECF No. 38.

      2.     On August 29, 2019, Defendant Sheriff served his First Request to

Produce to Plaintiff Root. Plaintiff Root has not served a formal response to this

request to produce.

      3.     On August 29, 2019, Defendant Sheriff served his First Request to

Produce to Plaintiff Jobe. Plaintiff Jobe has not served a formal response to this

request to produce, but has provided counsel for Defendants with copies of certain

                                         1
     Case 4:19-cv-00347-MW-MAF Document 62 Filed 06/03/21 Page 2 of 3




responsive records.

      4.    On August 29, 2019, Defendant Roberts served his First Request to

Produce to Plaintiff Root. Plaintiff Root has not served a formal response to this

request to produce.

      5.    On August 29, 2019, Defendant Roberts served his First Request to

Produce to Plaintiff Jobe. Plaintiff Jobe has not served a formal response to this

request to produce, but has provided counsel for Defendants with copies of certain

responsive records.

      Respectfully submitted this 3rd day of June, 2021.

/s/ Melisa D. Jobe                          /s/ Matthew J. Carson
MELISA D. JOBE                              MATTHEW J. CARSON
1615 S. 116th E. Avenue                     Florida Bar No. 0827711
Tulsa, OK 74128                             Email: mcarson@sniffenlaw.com
918-812-2237                                MICHAEL P. SPELLMAN
melisadeannjobe@gmail.com                   Florida Bar No. 0937975
Plaintiff                                   Email: mspellman@sniffenlaw.com

                                            SNIFFEN & SPELLMAN, P.A.
                                            123 North Monroe Street
                                            Tallahassee, Florida 32301
                                            Telephone: 850-205-1996
                                            Facsimile: 850-205-3004
                                            Attorneys for Defendants




                                        2
      Case 4:19-cv-00347-MW-MAF Document 62 Filed 06/03/21 Page 3 of 3




              NOTE REGARDING PLAINTIFF HARLEY ROOT

      Undersigned counsel for Defendants was unable to obtain consent from

Plaintiff Harley Root to add his electronic signature to this document. Mr. Root did

not provide his consent to file the prior status report, either. See, ECF No. 61.

      Mr. Root has expressed to undersigned counsel – repeatedly and in no

uncertain terms – that he no longer wishes to pursue this litigation. Undersigned

counsel prepared a stipulation of dismissal with prejudice for Mr. Root’s

consideration, but Mr. Root was unable to print the document for signature.

Undersigned counsel has not been able to mail Mr. Root a hard copy of the document

because Mr. Root has refused to provide a mailing address.


                                               /s/ Matthew J. Carson
                                               MATTHEW J. CARSON




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
sent via the Court’s CM/ECF system to counsel of record this 3rd day of June, 2021.

                                        /s/ Matthew J. Carson
                                        MATTHEW J. CARSON




                                           3
